Title: To John Adams from Henry Knox, 16 December 1793
From: Knox, Henry
To: Adams, John



Sir
War Department December 16. 1793

In obedience to the order of the President of the United States, I have the honor to submit to the Senate, a Return of the Ordnance, Arms, and Military stores, in possession of the United States.
At the same time I am directed respectfuly to suggest to the consideration of the Senate, whether it would be proper at the present time to make this document public.
I have also the honor to submit a variety of Papers giving a view of the southwestern frontiers as connected with the Creeks and the State of Georgia, and the southwestern territory of the United States and the Cherokees.
I have the honor to be / Sir / with great respect / Your most obed Servt H. KnoxSecy of War 



